Jenkins, P. J.
About the first of October, 1923, Carlton entered into a verbal understanding with Powers for the sale of certain timber to Powers for the sum of $10,000. On November *68710, 1 923, a written contract was executed and delivered, which appears to have been originally dated October 10, 1923, but changed to November 10, 1923. The contract provided for a cash payment of $500 by Powers, and certain other payments to be made in installments of $500 each as the timber was removed, for which deferred payments Powers executed his notes to Carlton. Between the date of such verbal understanding and the date of the execution and delivery of the written contract, to wit, on October 10, 1923, which was the date originally appearing on the lease con-' tract, Carlton conveyed the land on which the timber grew to his daughter, Mrs. Wood, for a consideration of $2500. ' This conveyance contained the following provision: “This deed is made subject to a timber lease of this date for sawmill and turpentine purposes for five years.” Powers made the first payment for the timber as provided for by his written contract with Carlton, moved his sawmill upon the premises, and began cutting the timber covered by the conveyance to him, receiving advances from the Augusta Veneer Company, to which company the timber thus cut was conveyed, and paying over to Carlton the proceeds of such sale received from the Augusta Veneer Company. The Augusta Veneer Company, in pursuance of such purchase, entered upon the premises and branded the logs which had been cut and conveyed to it. Powers ceased to cut the timber and defaulted in his payments therefor, after which Mrs. Wood conveyed all the timber, both standing and cut, to the Waynesboro Planing Mill, which took possession of certain branded timber that had been turned over to the Augusta Veneer Company by Powers. The Augusta Veneer Company brought trover for the timber thus seized by the Waynesboro Planing Mill, and obtained a judgment in its favor, to which the Waynesboro Planing Mill excepts.

Judgment affirmed.


Stephens and Bell, JJ., concur.